DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/16/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-12, 14-18, 20-23, 25-30, and 32-33 are pending (claim set as filed on 08/16/2022). Applicant’s election with traverse of Group II directed to the composition is again acknowledged. The method claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, composition claims 12, 14-18, 20-23, 25-30, and 32-33 are presented for examination.

Priority
	This application filed on 11/21/2018 has a provisional application no. 62/589,552 filed on 11/21/2017. Therefore, the effective filing date of the application is 11/21/2017.
Withdrawal of Rejections
The response and amendments filed on 08/16/2022 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the amendments to the base claims to introduce the new amino acids mixtures necessitated an updated search of the prior arts. Thus, the current prior art rejection is being modified to add a new reference by Waldmann-Laue which is relied upon primarily to address the new features as further explained below.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112(b), Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 20 was amended to recite “The formulation of claim 1, wherein the amino acid mixture has a profile of the skin’s natural moisturizing factor” and therefore, is rejected as being indefinite for depending upon claim 1 directed to a method or process which is a different statutory category of invention. Appropriate correction is required. Claim 20 is a presumed typographical error intended to depend base claim 12.  
	Claim 30 recites “formulation of claim 23, further comprising one or more amino acid mixtures” and therefore, is rejected as being indefinite because amended base claim 23 already has specific species of amino acids recited. Thus, it is not clear if claim 30 was intended to include other types of amino acids not reflected in claim 23 (e.g. cysteine, glutamine, tryptophan, etc. but note the specification should have support to avoid new matter). Appropriate correction is required. Examiner’s note: to comply with §112(d) requirements, dependent claims should further limit or narrow and not broaden its base claim. 

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14-18, 20, 23, 25-26, 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (WO 2014/140524 A1) in view of Yu (WO 2003/086291 A2), Watson (US 2007/0248555 A1), Gupta (US 2006/0110415 A1), Bonnet (US 2015/0283055 A1), and Waldmann-Laue (WO 2013/092080 A1 - machine translation by EPO provided) as evidenced by Otto (US Patent no. 3,231,472).
Karlsson’s general disclosure relates to pharmaceutical compositions that are useful in topical application for the treatment of fungal nail infections, in particular onychomycosis (see abstract & page 1, lines 4-5).
Regarding base claims 12 and 23, Karlsson teaches a method for therapeutic treatment of a dermatological condition comprising topically applying to an affected area a therapeutically effective amount of a formulation comprising (% w/w) at least 20% alpha hydroxy acid (AHA) and up to 35% of a urea derivative (see page 3, lines 17-28, & pages 4-5, lines 33-10, & claim 6). 
Regarding claims 14-15 and 23 pertaining to the urea, Karlsson teaches the urea-based components are in the range of about 1 % to about 35% (see page 5, lines 19-27).
Regarding claim 16 pertaining to the pH, Karlsson teaches the final pH of formulations are preferably in the range of about 2 to about 6 (see page 3, lines 31-37, & claim 10).
Regarding claim 18, Karlsson teaches the urea-based compound may act in part as a keratolytic agent and optionally comprise sulfur-containing amino acids (see page 8, lines 10-14).
However, Karlsson does not particularly teach: an embodiment that specifies wherein the AHA is glycolic acid or potassium hydroxide or hydrolyzed sodium hyaluronate or amino acid mixtures (as seen claims 12, 14, and 23’s limitations).
Yu’s general disclosure relates to compositions, methods of making the compositions, and methods of treating cosmetic and dermatological disorders with a composition that includes a molecular complex between urea and a functional substance (see abstract & ¶ [0001]). Yu teaches a topical composition comprising a molecular complex formed between urea and a functional substance comprising at least one hydroxyl group and one carboxyl group; wherein the functional substance include alpha hydroxyacids  (see ¶ [0015], [0038]-[0042], & claim 1). 
Regarding claims 12, 14, and 23’s limitations pertaining to AHA glycolic acid, Yu teaches wherein the hydroxyacid is glycolic acid and has a concentration of from about 2-15% (see ¶ [0070], & claims 3-4 and 11-13).
Regarding claims 14-15, Yu teaches wherein the concentration of urea is within the range of from about 15 to about 40% by weight, based on the total weight of the composition (see ¶ [0024], claims 7-10). 
Regarding claim 17, Yu teaches that some hydroxyacids and all polyhydroxy acids and lactones have been found to be antioxidants and can prevent air oxidation of urea composition (see ¶ [0026]-[0027]).
Regarding claim 18, Yu discloses urea at 20% concentration also has been used as a keratolytic agent (see ¶ [0002]). 
Regarding claim 23 pertaining to the formulation, Yu teaches the composition is in the form of a solution, gel, lotion, cream, ointment, shampoo, spray (see ¶ [0062], claim 18). 
Regarding claim 25, Yu discloses urea at concentrations of about 2 to 20% in creams and lotions as a humectant (see ¶ [0003]-[0004]).
Regarding potassium hydroxide, Watson teaches a pH balancer selected as potassium hydroxide or sodium hydroxide; moisturizer selected from capric triglyceride; antioxidants selected from vitamin E; emulisifier selected from glyceryl stearate; xanthum gum; preservatives selected from phenoxyethanol  (see ¶ [0027]-[0036], claim 1, & Examples 1-3).
Regarding claims 20, 30, and 32 pertaining to the amino acid mixtures, Waldmann-Laue teaches skin care composition comprising a combination of active ingredients to increase skin moisture (i.e. treating dry skin) (see ¶ [0001]-[0003]). In modern skin and hair treatment agents, attempts are usually made to combine all of these requirements in one product (see ¶ [0004]). Waldmann-Laue discloses an essential ingredient is amino acid (see ¶ [0013]) and further teaches “Amino acids according to the invention are selected from alanine, arginine, asparagine, aspartic acid, cysteine, cystine, glutamic acid, glutamine, glycine, histidine, hydroxylysine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, thyroxine, tryptophan, tyrosine, valine, betaine, ornithine, 1,1-dimethyl-proline … all types of isomers, such as diastereomers, enantiomers, cis-trans isomers, optical isomers, conformational isomers and racemates can be used” (see ¶ [0014]-[0027], [0197]). Waldmann-Laue also teaches “added to cosmetic agents so that they form complexes with metal ions, for example to improve the storage stability of the agents … A particularly preferred complex-forming substance is ethylenediaminetetraacetic acid (EDTA) and its sodium salts” (see ¶ [0122]-[0123]). Waldmann-Laue also teaches urea and urea derivatives having keratolytic characteristics (see ¶ [0028]) and also teaches that particularly preferred α-hydroxycarboxylic acids are lactic acid, citric acid, glycolic acid and gluconic acid (see ¶ [0219]). Otto (evidentiary disclosure) discloses that the corneum layer of the skin loses its natural water content and the skin becomes dry and scaly (see col. 1, lines 49-550); the use of the natural moisturizing material extracted from a keratin structure, there has been considerable activity in an attempt to synthesize a moisturizing material having water absorbing properties similar to those of the natural extract. The water soluble extract of the stratum corneum of the human skin, which is the natural moisturizing material, by analysis has been found to consist of the following ingredients: free amino acids, such as glycine, threonine, alanine, tyrosine, valine, leucine, arginine, aspartic acid, glutamic acid and serine (see col. 2). In other words, the amino acid mixture having a profile of the skin’s natural moisturizing factor (as required by claims 20 and 32) will be dependent upon the individual patient characteristics (e.g. age). 
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage and employ the ingredients of: (i) glycolic acid such as taught by Yu or Waldmann-Laue, (ii) potassium hydroxide such as taught by Watson, and (iii) amino acid mixtures such as taught by Waldmann-Laue in the composition of Karlsson. Firstly, the ordinary artisan would have been motivated to use glycolic acid is because Yu prefers and specifies glycolic acid’s usage as the alpha hydroxyl acid. Therefore, the use of glycolic acid is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness (MPEP 2141 (III): Exemplary rationales). Secondly, it would have been further obvious to employ or substitute potassium hydroxide such as taught by Watson as the pH balancer in the composition of Karlsson because Karlsson uses sodium hydroxide as a pH balancer/adjuster/buffer and Watson establishes that sodium hydroxide and potassium hydroxide as equivalents (or the instant specification at ¶ [0083]). Hence, they would be deemed a (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary rationales). Thirdly, Waldmann-Laue teaches that amino acids are an essential ingredient for skin care moisturizing as these are well-known and routine amino acids in the skin care field. As a whole, the primary reference of Karlsson desires that “the pH of the final formulation may need to be raised to comply with regulatory requirements … Final pHs of formulations are preferably in the range of about 2 to about 6 (e.g. about 3.5 to about 5, e.g. to about 4.5)” (see Karlsson at page 3, lines 31-37) which falls within the claimed pH range of instant claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05(I)). The ordinary artisan would have had a reasonable expectation of success because both Karlsson and Yu are directed to topical compositions comprising urea and alpha hydroxyl acid (AHA) and all of the references are in the same field of endeavor related to pharmaceutical compositions for the treatment of dermatological disorders. 
Furthermore, it would have been further obvious to add or employ the additional ingredients of, for example, humectants/emollients because Gupta teaches humectants which acts as hygroscopic agents to increase amount of water absorbed and includes sodium hyaluronate (see Gupta at ¶ [0066]); cetearyl alcohol, glyceryl stearate, PEG-100, (see ¶ [0095], [0109]); waxes include squalene, dimethicone, (see Gupta at ¶ [0067], [0069], Examples). The compositions can additionally contain emollients, humectants, and moisturizing agents (see ¶ [0033] (claims 17, 25-26)). Gupta teaches anti-inflammatory ingredients or compositions can be selected from Green Tea Extract (Camellia sinensis, claim 28 pertaining to antioxidants), Polyphenols (see Gupta at ¶ [0104], claim 15). 
Regarding the limitation of hydrolyzed sodium hyaluronate, Bonnet discloses “The hyaluronic acid salts and derivatives that may be used in the context of the present invention are cosmetically and/or pharmaceutically acceptable salts or derivatives, preferably dermatologically acceptable. Advantageously, the hyaluronic acid salts are selected from hydrolyzed calcium hyaluronate, hydrolyzed sodium hyaluronate, calcium hyaluronate, potassium hyaluronate, sodium hyaluronate, sulfated sodium hyaluronate and mixtures thereof” (see Bonnet at ¶ [0080]). Thus, it would have been deemed (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success because hydrolyzed sodium hyaluronate is from a finite list of six salt forms of sodium hyaluronate as disclosed by Bonnet. Accordingly, it is predictable use of known prior art elements as sodium hyaluronate and its salt forms thereof are for promoting water absorption properties.
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based components and diol components (or organic acid components)” (see Karlsson at page 8, lines 6-8). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 21-22, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Yu and Watson and Gupta and Bonnet and Waldmann-Laue as applied to claims 12, 14-18, 20, 23, 25-26, 28, 30, and 32, and in further view of Mausner (US Patent no. 5,571,503), and/or Jones (US 2007/0003486 A1).
	The combined teachings of Karlsson, Yu, Watson, Gupta, Bonnet, and Waldmann-Laue herein referred to as modified-Karlsson, is taught above as it pertains to a topical formulation comprising glycolic acid, urea, potassium hydroxide, hydrolyzed sodium hyaluronate, and amino acid mixtures.
However, modified-Karlsson does not teach the other limitations or ingredients as set forth by dependent claims 21-22, 26-29, and 33.
Mausner teaches lipid-soluble component can comprise from 1 to 20 ingredients, each ingredient being selected from the group consisting of cetearyl glucoside; squalane; dimethicone; cetyl alcohol; glyceryl stearate; PEG-100 stearate; caprylic/capric triglyceride; (see col. 2, lines 45-65). 
Jones teaches debriding agents comprising proteolytic enzymes (see ¶ [0012]-[0015]).
It would have been obvious to one of ordinary skill in the art to envisage and employ the pharmaceutical excipients/ingredients such as taught by the tertiary references for the topical composition of modified-Karlsson. To the ordinary artisan, the claimed pharmaceutical excipients/ingredients are considered to be individually well-known, routine, and conventionally used in the pharmaceutical arts. Thus, its usage is deemed merely a simple (a) combining prior art elements according to known methods to yield predictable results, within the guidelines of establishing obviousness; or (b) a simple substitution (MPEP 2141 (III): Exemplary rationales). The ordinary artisan would have had a reasonable expectation of success as all of the references are in the same field of endeavor directed to topical pharmaceutical formulations.
Furthermore, if not expressly taught by the references, the adjustments of particular conventional working conditions (e.g., concentrations) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The MPEP at 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. For example, the disclosure of Karlsson establishes the conditions of variable parameters “the skilled person will appreciate that it may be necessary to correspondingly reduce the above-stated preferred concentration ranges of other active components, such as urea based components and diol components (or organic acid components)” (see Karlsson at page 8, lines 6-8). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 08/03/2022 have been fully considered and note the Examiner’s response from the prior office action is reprised herein.
	In response to Applicant’s arguments (addressing pages 8-9 of the remarks) that there is nothing in Karlsson to teach or suggest the claimed amino acid mixture as amended, as noted above, the new reference by Waldmann-Laude addresses the newly claimed features. In particular, Waldmann-Laude is directed to skin care moisturizing compositions and notes that it is readily attempted in the dermatological arts to combine numerous agents or ingredients in one product. Waldmann-Laude further states that amino acids are considered to be essential ingredients and suggests their mixtures including salts/isomers thereof. Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art because each of the claimed ingredients are considered to be well-known, routinely employed, and their functions have been well-documented in the skin care cosmetic pharmaceutical arts. Absent unexpected results, the claimed combination of elements is not considered to rise to a level of patentable significance to one of ordinary skill in the art. Moreover, the MPEP at 2145 (V) states that “Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.)”.
In response to Applicant’s argument (addressing pages 10-11 of the remarks) that “Contrary to the action’s contentions, based on the teachings of Karlsson, one of skill in the art would be discouraged from using greater than 5% of aqueous base because Karlsson teaches a small amount being used, specifically in an amount of about 2% to about 5%”, this argument is not persuasive because the MPEP at 2144.05 (III)(B) states that:
B.    Showing That the Prior Art Teaches Away
A prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, teaches away from the claimed invention. 
Teaching away was not established in In re Geisler. (Applicant argued that the prior art taught away from use of a protective layer for a reflective article having a thickness within the claimed range of "50 to 100 Angstroms." Specifically, a patent to Zehender, which was relied upon to reject applicant’s claim, included a statement that the thickness of the protective layer "should be not less than about [100 Angstroms]." The court held that the patent did not teach away from the claimed invention. "Zehender suggests that there are benefits to be derived from keeping the protective layer as thin as possible, consistent with achieving adequate protection. A thinner coating reduces light absorption and minimizes manufacturing time and expense. Thus, while Zehender expresses a preference for a thicker protective layer of 200-300 Angstroms, at the same time it provides the motivation for one of ordinary skill in the art to focus on thickness levels at the bottom of Zehender’s ‘suitable’ range- about 100 Angstroms- and to explore thickness levels below that range. The statement in Zehender that ‘[i]n general, the thickness of the protective layer should be not less than about [100 Angstroms]’ falls far short of the kind of teaching that would discourage one of skill in the art from fabricating a protective layer of 100 Angstroms or less. [W]e are therefore ‘not convinced that there was a sufficient teaching away in the art to overcome [the] strong case of obviousness’ made out by Zehender."). See MPEP § 2145, subsection X.D., for a discussion of "teaching away" references.
Therefore, although Karlsson teaches a range of about 2-5%, the prior art is not considered to be teaching away or restricted to this range. In other words, one of ordinary skill in the art would not be discouraged from going above 5% in order to optimize the concentration of potassium hydroxide in order to titrate to the necessary pH of the final formulation such that it complies with regulatory requirements.
In response to Applicant’s argument (addressing page 11 of the remarks) that “the suggested combination of references would require a substantial reconstruction and redesign of the elements shown in Karlsson as well as a change in the basic principle under which the Karlsson construction was designed to operate, i.e. with a small amount of aqueous base (2% to 5%)”, this argument is not persuasive because merely changing the concentration of the ingredients is not considered to be a substantial reconstruction of the primary reference of Karlsson as the principle objectives and ingredients remain applicable for its intended purpose (MPEP 2143.01). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653